Citation Nr: 0336405	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an effective date earlier than October 8, 
2000 for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active service from September 1992 to July 
1995, and from May 1999 to October 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision that granted service connection 
and compensation for a low back disability (lumbosacral 
strain with degenerative joint disease) effective October 8, 
2000; the veteran appeals for an earlier effective date for 
service connection for this condition.  The RO also denied 
service connection for a heart condition, and the veteran 
appeals that determination as well.


REMAND

After reviewing the claims folder, the Board finds that there 
is a further VA duty to assist the veteran with his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The service medical records from the veteran's first period 
of active duty have yet to be obtained, and another effort 
should be made to obtain them.  

The veteran alleges he first claimed service connection for a 
low back disorder when released from his first period of 
active duty in July 1995, and thus service connection for a 
low back disorder should be made effective from that time 
instead of from when his second period of active duty ended 
in October 2000.  He should be given another opportunity to 
show a claim was filed earlier than currently documented.

Accordingly, the case is remanded for the following:  

1.  The RO should contact the veteran and 
request more detailed information 
concerning his military service, 
including periods of active duty and 
periods of Reserve or National Guard 
service.  The RO should then contact the 
appropriate state or federal agency, and 
obtain all additional medical records 
related to all periods of the veteran's 
service, including but not limited to his 
first period of active duty. 

2.  The RO should contact the veteran and 
request that he provide more detailed 
information as to when and where he first 
filed a claim for service connection for 
a low back disorder (he previously has 
alleged filing such a claim around the 
time of his July 1995 release from his 
first period of active duty).  If 
sufficient information is provided by the 
veteran, the RO should attempt to locate 
the alleged earlier claim for service 
connection.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claims for an earlier 
effective date for service connection of 
a low back disorder, and service 
connection for a heart disorder.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




